                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    LIFE AFTER HATE, INC., a/k/a EXIT USA,                  )
                                                            )
                  Plaintiff/Counter-Defendant,              )
         v.                                                 )       No. 18 C 6967
                                                            )
    FREE RADICALS PROJECT, INC., and                        )       Judge Virginia M. Kendall
    CHRISTIAN PICCIOLINI,                                   )
                                                            )
                  Defendants/Counter-Plaintiffs.            )
                                                            )
                                                            )
    CHRISTIAN PICCIOLINI,
                                                            )
                                                            )
                  Third-Party Plaintiff,
                                                            )
          v.
                                                            )
                                                            )
    TONY MCALEER, SAMMY RANGEL,
                                                            )
    ANGELA KING and FRANK MEEINK,
                                                            )
                                                            )
                  Third-Party Defendants.
                                                            )
                                                            )

                             MEMORANDUM OPINION AND ORDER

         At a time when people—particularly young people—are being radicalized online with

alarming frequency, 1 nonprofit organizations like Life After Hate and Free Radicals Project

provide critical outreach services to help individuals disengage from violence-based extremism.

Unfortunately, these two organizations now find themselves in an ugly trademark dispute that can

only distract them from the important work they perform.

         Life After Hate brought this suit against Christian Picciolini and Free Radicals Project

alleging trademark infringement and cybersquatting in violation of the Lanham Act, 15 U.S.C. §



1
 See, e.g., Mark Berman, Prosecutors say Dylann Roof ‘self-radicalized’ online, wrote another manifesto in jail,
WASHINGTON POST, Aug. 22, 2016, https://www.washingtonpost.com/news/post-nation/wp/2016/08/22/prosecutors-
say-accused-charleston-church-gunman-self-radicalized-online/

                                                       1
1051 et seq., as well as violations of Illinois and common law. (Dkt. 1, 23.) Picciolini and Free

Radicals Project answered, asserted affirmative defenses, counterclaimed against Life After Hate,

and brought third-party claims against four individuals associated with Life After Hate. (Dkt. 35.)

The Court dismissed some of Picciolini and Free Radicals Project’s claims, and Picciolini and Free

Radicals Project recently filed amended counterclaims and third-party claims. (Dkt. 121, 128.)

Now before the Court is Life After Hate’s motion for a preliminary injunction. (Dkt. 7.) The

parties conducted discovery, submitted briefs (Dkt. 8, 62, 71), participated in a 3-day preliminary

injunction hearing (Dkt. 88, 89, 90), submitted post-hearing briefs (Dkt. 104, 105), and participated

in oral argument (Dkt. 110).

         Having considered all these materials, and for the reasons stated here, Life After Hate’s

motion for a preliminary injunction [Dkt. 7] is granted. This opinion constitutes the Court’s

findings of fact and conclusions of law under Federal Rule of Civil Procedure 52(a)(2).

                                         STATEMENT OF FACTS 2

I.       The Parties

         Plaintiff Life After Hate, Inc. (“LAH”) is an Illinois nonprofit based in Chicago that

follows the model of “exit” programs developed in Europe in the 1990’s to help individuals exit

hate groups through education, interventions, academic research, and outreach. (Dkt. 23 ¶ 7.)

LAH provides direct “deradicalization” and “disengagement” services. (Preliminary Injunction

Hearing Transcript (“Hr’g Tr.”) at 393:5-6.) LAH also consults with communities, governmental

organizations, NGOs, universities, and researchers. (Id. 38:22-39:3.) LAH has been featured in


2
 Also pending before the Court are LAH’s motion to admit certain exhibits into evidence [Dkt. 100] and Defendants’
motion to strike portions of Angela King’s deposition testimony and certain exhibits [Dkt. 112]. Those motions are
both granted in part and denied in part. To the extent King’s deposition testimony and the exhibits at issue in the two
motions were admissible and relevant to the preliminary injunction, they have been included in the statement of facts
and considered as part of the preliminary injunction analysis. To the extent the testimony and exhibits were either not
admissible or not relevant, they have been omitted and have not been considered. Any further disputes as to the
relevance or admissibility of evidence will be addressed as they arise in future proceedings.

                                                          2
many national media outlets and platforms, including CNN, NBC, CNBC, ABC, PBS, Chicago-,

west coast-, and New York-based newspapers, The Huffington Post, documentaries, podcasts, and

radio interviews. (Id. 39:14-23; Angela King Deposition Transcript (“King Tr.”) at 97:4-9.) LAH

has various social media accounts, including Facebook, YouTube and Twitter, which it uses to

engage in discussion with individuals. (Hr’g Tr. 33:25-33:9, 71:5-9, 92:5-10.)

       Defendant Christian Picciolini is a former white supremacist and former member of a self-

described “skinhead group.” (Id. 283:13-22, 284:3-14.) Picciolini was recruited to join a white-

supremacist gang in Chicago when he was 14-years-old and remained in the group for eight years.

(Id.) When he was 22, he managed to break away from the group and he has since dedicated his

efforts to helping others leave violent extremist groups. (Id. 283:23-287:18.) Picciolini helped

found LAH in 2009 and left the organization in 2017. In 2018, Picciolini founded Free Radicals

Project, Inc., which is also a Defendant in this action. Free Radicals Project is a peace advocacy

consulting group, where Picciolini works as a peace advocacy consultant and extremist

interventionist. (Dkt. 35 ¶ 11.) Picciolini has helped over 300 people disengage from various

extremist groups. (Hr’g Tr. 285:16-17.)

II.    The History of Life After Hate and ExitUSA

       In 2009, Picciolini and Arno Michaelis, another former white supremacist and longtime

friend of Picciolini’s, started an online journal at the domain www.LifeAfterHate.org to discuss

social issues and tell their stories about leaving extremist hate groups. (Id. 26:23-27:13, 36:20-

37:8, 175:16-176:6; 293:18-294:4.) At that time, Michaelis had also written a book about his life

that he later self-published titled “My Life After Hate.” (Id. 158:22-23; 186:2-5, 290:16-24.)

Other individuals contributed literary content to the online journal, but Michaelis was the leader




                                                3
of the project. (Id. 33:24-34:23, 175:18-176:6, 489:11-16.) The online journal went live at the

domain www.LifeAfterHate.org on January 15, 2010. (Id. 174:17-21; 480:2-6.)

       In February 2010, Michaelis and two others, Robert T. Hasselkus and Jeff Pearcy, formed

a Wisconsin nonstock corporation called Life After Hate, Inc. (the “Wisconsin Corporation”). (Id.

179:25-180:15.) Michaelis, Hasselkus, and Pearcy are listed as the Wisconsin Corporation’s

directors on the articles of incorporation. (Id.; see also LAH Ex. 14, Dkt. 115-3 at 23-26.) The

Wisconsin Corporation operated the online journal under the name “Life After Hate.” (Hr’g Tr.

107:12-24.)   Around this time, Picciolini also began providing “exit,” “intervention,” and

“disengagement” services through the Wisconsin Corporation under the name “Life After Hate.”

(Id. 293:7-294:8.) In June 2010, Michaelis met Sammy Rangel, a former member of the Maniac

Latin Disciples who left the gang and became a counselor and mental health professional. (Id.

23:16-21, 25:1-9, 22-25.) Rangel introduced Michaelis to his contacts at local schools and the two

began speaking to students about their experiences. (Id. 27:14-28:10.) They named their school-

based speaking program “Kindness, Not Weakness” and operated it as part of the Wisconsin

Corporation. (Id.)

       In the summer of 2011, Picciolini, Michaelis, and Rangel attended a conference in Dublin,

Ireland called The Summit Against Violent Extremism. (Id. 30:22-23, 31:15-16.) The purpose of

the conference was to bring together former members of extremist hate groups (known as

“formers” in industry parlance), victims of extremist attacks, and other interested parties to

brainstorm ways to counter violent extremism. (Id. 31:2-9.) At the conference, Picciolini,

Michaelis, and Rangel met with other formers—namely Tony McAleer, Frank Meeink, and Angela

King—and the group decided to start a nonprofit organization to provide support and guidance to

individuals looking to leave extremist groups. (Id. 28:24-29:12, 31:11-16; see also King Tr. 11:2-



                                                4
12:14.) The group decided to call the nonprofit organization “Life After Hate.” (Hr’g Tr. 29:10-

12.)

       Shortly after returning home from the Dublin conference, the group formed an Illinois

nonprofit called “Life After Hate,” which is the plaintiff in this action (“LAH”). (Id. 31:18-32:11.)

Picciolini, McAleer, Meeink, and Mike Abramson are listed as the “initial 4 (four) Board of

Directors” on LAH’s Articles of Incorporation. (LAH Ex. 15.) The Wisconsin Corporation’s

assets—including its members and volunteers, the www.LifeAfterHate.org website, and the

“Kindness, Not Weakness” program—became a part of the new Illinois nonprofit LAH. (Hr’g Tr.

29:24-30:15, 116:25-117:17, 120:16-20.)

       In November 2012, Michaelis left LAH.            After Michaelis left, Picciolini informed

Michaelis that “the assets of LAH and KNW belong to the organization,” including “the Youtube

and your arno@lifeafterhate.org email address.” (LAH Ex. 1.) Picciolini told Michaelis “[w]e’ll

need the youtube account back, as well as the KNW twitter credentials.” (Id.) Picciolini reiterated

that LAH needed the YouTube account because “the domain is the organization’s and belongs to

us,” and Michaelis keeping the account for himself “will be confusing.” (Id.) Picciolini asked

Michaelis to turn over access to “all LAH and KNW associated domains” to Picciolini’s GoDaddy

account. (Id.)

       In February 2014, McAleer traveled to Europe to meet with a group called “Exit Sweden”

and attend a conference where other anti-extremism “Exit”-branded groups would be present.

(Hr’g Tr. 356:21-357:2.) “Exit”-branded organizations, including Exit Sweden, Exit Germany,

Exit Norway, Exit U.K., and Exit Slovakia, provide similar disengagement and deradicalization

services in their respective countries. (Id. 305:3-306:4, 393:2-16; 435:6-23.) During the trip,

McAleer learned that anti-extremist groups in Europe were not familiar with LAH or its work, but



                                                 5
that similar European organizations with “Exit”-branding were getting “instant recognition” in the

industry. (Id. 393:2-19.) McAleer decided that LAH should start calling itself “ExitUSA” to more

accurately convey the outreach services it was offering and improve its recognition among peer

organizations in Europe. (Id. 357:3-14; 393:2-19.) Other members of LAH agreed, and the group

filed paperwork soon after to start doing business as “ExitUSA.” (Id. 357:15-358:2.) In May

2014, LAH submitted a grant proposal to the Research Triangle Institute which specifically

referenced both “Life After Hate” and “ExitUSA.” (Id.) “ExitUSA” became a “program” of LAH.

(Id. 207:6-16.)

       In late 2014, a Chicago-based consulting and creative agency, Gravitytank, selected LAH

to receive pro bono advertising and branding services. (Id. 208:13-209:11; 360:3-22.) Gravitytank

and LAH worked together to create a logo for ExitUSA, a new logo for LAH, and the tagline “No

Judgment. Just Help.” (Id.; 360:25-361:16.) The logos were based on previous designs that

Picciolini had created. (Id. 210:4-18, 212:19-213:2.)

       In January 2015, Picciolini conducted research and identified the owner of the domain

www.ExitUSA.org, an individual named Richard Cote. (Id. 191:4-192:4; LAH Ex. 24.) Picciolini

contacted Cote and asked him to sell the domain, and Picciolini eventually negotiated a $500

purchase price and purchased the domain. (Id., 196:4-10.) Picciolini testified that he paid $500

for the domain with his personal funds and was later reimbursed by LAH. (Id. 193:4-6, 196:23-

197:8.) Counsel for LAH showed Picciolini a Chase Bank withdrawal slip from LAH’s bank

account dated February 23, 2015 in the amount of $500. (Id. 198:24-199:25, LAH Ex. 2.) The

customer name is listed as “Life After Hate.” (Id.) The slip also reads, “If Purchasing a Cashier’s

Check Please Provide Payee Name,” and the name “Richard N. Cote” is written just below that

line. (Id.) Picciolini testified that the withdrawal slip was not a receipt for a cashier’s check to



                                                 6
Cote and was instead a receipt for the $500 withdrawal LAH made to reimburse Picciolini for

purchasing the domain, and that Picciolini wrote Cote’s name on the withdrawal slip to reference

what the payment was for. (Hr’g Tr. 199:8-25.) The domain was eventually transferred to LAH’s

GoDaddy account, which lists Picciolini as the administrator. (Id. 359:11-14.) LAH began using

the ExitUSA.org domain. (Id. 372:7-9.) Picciolini also created an “ExitUSA” YouTube channel.

(Id. 420:6-15.)

       Later in 2015, McAleer submitted a proposal on LAH’s behalf to the Institute for Strategic

Dialogue (“ISD”), a London-based think-tank. ISD was soliciting organizations to apply for

funding to create “counter-narrative campaign” videos to be used to target individuals online who

were leaning toward violent extremism. (Id. 416:9-25.) LAH was one of three organizations

chosen by ISD to receive funding to create and promote the videos. (Id. 364:7-18.) Picciolini led

the effort to create the videos, since he had previous experience on television and was the most

“tech savvy.” (Id. 364:19-22.) Angela King offered input on the video scripts and kept track of

production expenses. (King Tr. 60:2-11, 64:20-65:2.) Four videos were created as part of the

campaign, titled “No Judgment. Just Help.,” “There is Life After Hate,” “Oak Creek,” and “The

Formers.” (Hr’g Tr. 418:8-18.) The videos were uploaded to ExitUSA’s YouTube channel. (Id.

71:10-22, 420:13-22.)

III.   Picciolini’s Termination and Free Radicals Project

       Picciolini held many different titles and positions at LAH from 2011 to 2017, including

Executive Director, Executive Board Chair, Program Director of ExitUSA, and Board member.

(Id. 279:20-280:17.) Beginning in 2016, Picciolini and his LAH colleagues engaged in a series of

escalating disagreements and conflicts, which are largely irrelevant to LAH’s preliminary

injunction motion. In November 2016, Picciolini proposed to McAleer and King that LAH “spin



                                               7
off” ExitUSA to be run as a separate nonprofit led by Picciolini. (Id. 216:8-20; LAH Ex. 7.)

LAH’s Board members rejected Picciolini’s proposal. (Id.) In April 2017, Picciolini resigned

from LAH’s Board and was named Program Director of ExitUSA and was tasked with running

the ExitUSA program. (Id. 49:7-50:10.)

       On August 23, 2017, LAH’s Board terminated Picciolini from LAH. (Id. 60:5-17.) After

learning that he was being terminated, Picciolini again proposed that LAH “spin off” ExitUSA to

him to be run as a separate entity as a way to “make it seem like an amiable split” and to avoid

“confus[ing] people and rais[ing] questions.” (LAH Ex. 8., Dkt. 115-3 at 14.) Picciolini also

suggested that LAH give him $50,000 “in seed money for ExitUSA” and the title Chairman

Emeritus of LAH (“an honorary title, no power or voting”), and that LAH release a public

statement that Picciolini’s departure was “a strategic decision on both of our parts, so that each

business could focus on what they do best in a way that doesn’t dilute or compromise the other.”

(Id.) LAH declined Picciolini’s proposal, in part because ExitUSA was such a “significant part”

of LAH and was “associated with [LAH’s] identity.” (Hr’g Tr. 66:4-12.)

       Shortly after Picciolini’s termination, LAH’s members learned that they could not control

or access the ExitUSA.org domain.        (Id. 69:8-23.)   Soon after that, they learned that the

ExitUSA.org domain was automatically redirecting users to a different webpage—

ChristianPicciolini.com/ExitUSA, which featured ExitUSA logos and slogans, along with

Picciolini’s photo and posts about his books. (Id. 69:24-70:23.) Picciolini was responsible for

redirecting the ExitUSA.org domain to his personal website. (Id. 245:6-8.) Around this time,

LAH also learned that it could not access the Twitter account @ExitUSATeam, which it had been

previously using, nor could it access the ExitUSA Youtube channel, which was “attached to




                                                8
[Picciolini’s] email.” (Id. 372:1-24.) Around the same time, Picciolini registered the domain

“Exit.us.” (Id. 245:9-11.)

       In September 2017, McAleer was attending an industry conference and spoke to Brette

Steele, who worked in the Community Partnerships unit of the United States Department of

Homeland Security and was part of a DHS team that evaluated a grant application by LAH. (Id.

382:5-16, 383:2-8.) Steele asked McAleer “what was happening with Life After Hate.” (Id.) Erin

Wilson, who also worked on countering violent extremism for DHS, asked McAleer “what was

happening with . . . [Exit]USA.” (Id. 383:9-384:2.)

       In January 2018, Picciolini started an Illinois nonprofit called Free Radicals Project. (Id.

264:7-11.) Free Radicals Project has a website and social media accounts on Facebook and

Twitter. (Id. 263:10-21.) At some point in time, the Free Radicals Project website featured the

phrases “No Judgment. Just Help.” and “Free Radicals: There is life after hate.” (Id. 272:15-

273:14, LAH Ex. 39.) The four videos created as part of LAH’s grant from ISD and posted on the

ExitUSA YouTube channel were also posted on the Free Radicals Project website at some point

in time. (Id. 425:9-17.) Free Radicals Project offers services similar to those offered by LAH.

(Id. 77:3-78:8.) Picciolini began promoting Free Radicals Project in podcast interviews and on

Facebook. (Id. 266:18-269:4; LAH Ex. 39.)

       At some point in 2018, the domain ExitUSA.org began automatically redirecting users to

a website for Free Radicals Project. (Id. 79:5-12.) As a result of the redirection, LAH lost the

ability for individuals to contact them through the ExitUSA.org website and lost web traffic. (Id.

401:14-402:1.) Around the same time, the description of the @ExitUSATeam Twitter handle was

changed to “ExitUSA (now @FreeRadicalsOrg),” inviting users to visit the @FreeRadicalsOrg

Twitter page. (Id. 80:7-14, 403:8-14, LAH Ex. 58.) After that, a member of one of LAH’s support



                                                9
groups asked Rangel “what was happening with ExitUSA,” whether LAH was keeping ExitUSA

or giving it away, whether there were two ExitUSA programs, whether ExitUSA “belonged to”

LAH or to Free Radicals Project, and whether LAH was still working with Picciolini. (Id. 83:1-

25.) In August 2018, a journalist named Keiko Kawabe emailed Rangel and asked if LAH

controlled ExitUSA or if Picciolini did, or if LAH and Picciolini controlled it as partners. (Id.

84:11-14, 87:17-90:4.)

        LAH suffered reputational harm as a result of Picciolini and Free Radicals Project’s use of

the marks and the ensuing confusion, particularly because LAH relies on establishing trust,

credibility, and integrity with the individuals it tries to assist. (Id. 90:23-93:17.)

IV.     LAH’s Enforcement Efforts and Post-Suit Developments

        After LAH discovered that it no longer had control over the ExitUSA.org domain, it

retained legal counsel. (Id. 375:15-18.) On September 20, 2017, LAH filed applications for

“EXITUSA” and “LIFE AFTER HATE” with the U.S. Patent and Trademark Office (“USPTO”),

with Floyd A. Mandell listed as LAH’s attorney of record.              (EXITUSA, Registration No.

87615677; LIFE AFTER HATE, Registration No. 87615450.) On November 13, 2017, LAH’s

attorney, James Sipchen, sent Picciolini’s attorney a cease-and-desist letter, which asserted that

LAH owned the “ExitUSA” and “Life After Hate” marks and demanded that Picciolini stop using

them. (Hr’g Tr. 376:12-377:16, LAH Ex. 38.) The letter also stated that LAH applied for

registration of “Life After Hate” and “ExitUSA” with the USPTO. (LAH Ex. 38.) The same day,

November 13, 2017, Picciolini filed a trademark application for “EXITUSA” with the USPTO.

(Id. 245:14-17; LAH Ex. 10.) Picciolini’s application was eventually abandoned. (LAH Ex. 10.)

        Picciolini’s attorney responded to the cease-and-desist letter and disagreed with LAH’s

characterization of the ownership of the marks and the alleged infringement, and suggested that



                                                   10
the parties “discuss the division of assets.” (Hr’g Tr. 377:17-23; Def. Ex. 9, Dkt. 115-2 at 9.) LAH

did not think it made sense to do so. (Id.) From December 2017 through the spring of 2018,

LAH’s officers tried to reclaim the ExitUSA.org domain through GoDaddy and Google. (Id.

375:24-376:2.) On May 29, 2018, LAH registered the EXITUSA and LIFE AFTER HATE marks

on the USPTO’s Principal Register. (EXITUSA, Registration No. 87615677; LIFE AFTER

HATE, Registration No. 87615450; see also LAH Exs. 35-36.)

       At some point after the marks were registered, LAH applied to an organization that

connects non-profit groups with law firms providing pro bono legal assistance. (Hr’g Tr. 380:7-

14.) After waiting five to six weeks for a response, LAH learned that it was not selected to receive

pro bono services. (Id.) By this time, it was summer and LAH contacted its previous counsel,

Floyd Mandel, who told LAH that it could not afford his firm’s fees. (Id. 380:14-381:7.) Mandel

referred LAH to its current counsel, Saper Law Offices, LLC. (Id.) LAH first contacted Saper

Law Offices in August 2018 and retained the firm in September 2018, and this lawsuit was filed

on October 17, 2018. (Id., see also Dkt. 1.)

       According to LAH’s post-hearing filings, Picciolini and Free Radicals Project ceased much

of the complained-of conduct after this litigation commenced: sometime around November 2018,

the ExitUSA.org domain stopped redirecting to Picciolini’s website; in January 2019, Picciolini

stopped using the @ExitUSATeam Twitter account; and in February 2019, the ExitUSA YouTube

channel was disabled. (See Dkt. 105-1 ¶ 122.) That said, LAH maintains that Picciolini and Free

Radicals Project are still using the “No Judgment. Just Help.” and “Life After Hate” phrases on

the Free Radicals Project website and posting links to the four videos LAH produced as part of the

ISD grant award.




                                                11
                                          DISCUSSION

       As the party seeking a preliminary injunction, LAH must demonstrate: (1) its case has some

likelihood of success on the merits; (2) that no adequate remedy at law exists; and (3) it will suffer

irreparable harm if the injunction is not granted. Ty, Inc. v. Jones Grp., Inc., 237 F.3d 891, 895

(7th Cir. 2001) (citing Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992). If

LAH cannot establish each of these prerequisites, the “inquiry is over and the injunction must be

denied.” Abbott, 971 F.3d at 11. If the Court concludes that LAH met those prerequisites, “then

it must consider the irreparable harm that the nonmoving party will suffer if preliminary relief is

granted, balancing such harm against the irreparable harm the moving party will suffer if relief is

denied.” Ty, 237 F.3d at 895. The Court must also consider the public’s interest. Id.

I.     Likelihood of success on the merits

       To prevail on its trademark infringement claims, LAH must establish that 1) it owns validly

registered, protectable marks and 2) Defendants’ use of the marks is likely to cause confusion

among consumers. Uncommon, LLC v. Spigen, Inc., 926 F.3d 409, 419 (7th Cir. 2019); see also

SportFuel, Inc. v. PepsiCo, Inc., 932 F.3d 589, 595 (7th Cir. 2019). At the preliminary injunction

stage, LAH must demonstrate that it has a “better than negligible” change of succeeding on the

merits. Ty, 237 F.3d at 897.

       a.      Validity of the marks

       To determine whether Defendants violated the Lanham Act, the Court must first determine

whether “LIFE AFTER HATE,” “EXITUSA,” and “No Judgment. Just Help.” are valid,

protectable trademarks. “Trademark law awards trademark protection to various categories of

words, terms, and phrases if consumers rely on those marks to identify and distinguish one

company’s goods or services from those of others.” SportFuel, 932 F.3d at 598. “The law



                                                 12
recognizes five categories of trademarks, in ascending order of distinctiveness: generic,

descriptive, suggestive, arbitrary, and fanciful.” Packman v. Chi. Tribune Co., 267 F.3d 628, 638

(7th Cir. 2001) (citing Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 9-11 (2d Cir.

1976) (Friendly, J.)).

       “Generally, trademark law does not allow sellers to register marks for terms that are generic

or descriptive of products or services.” SportFuel, 932 F.3d at 598. “Conversely, the law affords

automatic protection to suggestive, arbitrary, and fanciful terms, which are inherently distinctive.”

Id. at 599. Once a mark is registered, “one of two” presumptions applies: (1) that the registered

trademark is at least suggestive and is not merely descriptive or generic; or (2) that if descriptive,

the mark is accorded secondary meaning.” Uncommon, 926 F.3d at 420; Packman, 267 F.3d at

638; see also 15 U.S.C. § 1115 (registration is “prima facie evidence of the validity of the

registered mark and of the registration of the mark, of the registrant’s ownership of the mark, and

of the registrant’s exclusive right to use the registered mark”).

       LAH relies on this presumption and asserts that two of its marks, LIFE AFTER HATE and

EXITUSA, are valid because they are registered, and it is thus presumed that the marks are at least

suggestive and not merely descriptive or generic.          “But the presumption is just that—a

presumption, open to rebuttal,” and Defendants can overcome the presumption by presenting

evidence that the marks are merely generic or descriptive. Uncommon, 926 F.3d at 421; see also

Packman, 267 F.3d at 638.

       Defendants attempt to do so, and first point to McAleer’s testimony on cross-examination

about the meaning of “Life After Hate.” (See Dkt. 104 at 8-9.) McAleer agreed that the extremist

groups LAH helps people disentangle from are referred to as “hate groups,” and that “part of the

services [LAH] offers is to help [people] with their life after leaving those hate groups.” (Hr’g Tr.



                                                 13
450:25-451:12.) According to Defendants, this testimony alone shows that “Life After Hate”

merely describes LAH’s services: namely, helping people with their life after leaving a hate group.

This argument misses the mark.

       “A mark is descriptive when it describes the product category to which the brand belongs.”

Uncommon, 926 F.3d at 420 (citation omitted). “The mark need not describe the product

completely, but it must depict an important characteristic of the product.” Id. at 421 (citation

omitted). “A suggestive mark, on the other hand, ‘does not directly and immediately describe’ an

‘aspect of the goods.’” Id. (quoting 6 McCarthy on Trademarks & Unfair Competition § 11:62

(5th ed. 2019) (“McCarthy on Trademarks”). “Instead, a suggestive mark ‘requires the observer

or listener to use imagination and perception to determine the nature of the goods.’” Id. (citing G.

Heileman Brewing Co., Inc. v. Anheuser-Busch, Inc., 873 F.2d 985, 996 (7th Cir. 1989)).

       Though “[t]he line between descriptiveness and suggestiveness can be difficult to draw,”

id., courts employ a few tests. First, courts look to “how, and how often, the relevant market uses

the word in question.” Id. (citing Bliss Salon Day Spa v. Bliss World LLC, 268 F.3d 494, 497 (7th

Cir. 2001)). Here, the record shows that only three players used the “Life After Hate” mark in the

relevant market—LAH, Picciolini/Free Radicals Project, and Arno Michaelis.              There is no

evidence in the record of how many other similar organizations are operating in the United States,

but even so, the fact that “Life After Hate” is used so infrequently in this market indicates that the

mark is suggestive, not just descriptive. Cf. Uncommon, 926 F.3d at 421-22 (at least ten

competitors using the word “capsule” in the name of their cell phone cases indicates that the mark

is descriptive); SportFuel, 932 F.3d at 599 (“numerous examples of widespread industry use” of

“Sports Fuel” indicates that the term is descriptive); Bliss Salon Day Spa v. Bliss World LLC, 268

F.3d 494, 497 (7th Cir. 2001) (the fact that “many” players in the beauty-care market use “BLISS”



                                                 14
in association with their products and services meant that the mark was functionally descriptive).

        Courts also use a second, more common test: “the so-called degree-of-imagination test.”

Uncommon, 926 F.3d at 422. “[I]f a mark imparts information directly it is descriptive. If it stands

for an idea which requires some operation of the imagination to connect it with the goods, it is

suggestive.” Platinum Home Mortg. Corp. v. Platinum Fin. Grp., Inc., 149 F.3d 722, 727 (7th Cir.

1998). Understanding exactly what services “Life After Hate” provides requires a leap of

imagination. Though Defendants argue that the term merely describes an aspect of LAH’s services

(i.e., helping people with their lives after leaving hate groups), that concept is not readily apparent

from the name (perhaps it would be if the mark were “Life After Hate Groups”). Nor is that the

only service LAH provides. “Life After Hate” does not directly convey any particular idea, and a

consumer would need to use their imagination to determine the nature of services provided by an

organization called Life After Hate. This also indicates that the mark is suggestive. See also, e.g.,

Kastanis v. Eggstacy LLC, 752 F. Supp. 2d 842, 849-50 (N.D. Ill. 2010) (“yolk” was suggestive

and not merely descriptive of a restaurant that serves egg dishes).

        Applying the same tests to EXITUSA is a closer call, but Defendants again fail to present

enough evidence to overcome the presumption that EXITUSA is suggestive. Defendants point to

McAleer and Picciolini’s testimony about other “Exit”-branded organizations that provide similar

disengagement and deradicalization services internationally: there are groups called Exit Sweden,

Exit Germany, Exit Norway, Exit U.K., and Exit Slovakia. Defendants further contend that “USA”

is merely a geographic designation and that “exit” is merely a type of group. Though the term

“exit” is clearly used more often in this context and in this market than LAH’s previous mark, it is

not obvious from the record that the use of “exit” is so widespread (particularly in the United

States, where these parties operate) as to suggest that it is descriptive or generic. As for the degree-



                                                  15
of-imagination test, that tips in LAH’s favor as well: EXITUSA does not directly or immediately

convey that LAH provides disengagement and deradicalization services. As LAH points out,

EXITUSA literally sounds like a group that helps people exit the United States—not a group that

helps people in the United States exit extremist hate groups. It takes a degree of thought and

imagination to make that leap. Cf. SportFuel, 932 F.3d at 599-600 (“It requires no imaginative

leap to understand that a company selling ‘Sports Fuel’ is selling a variety of food products

designed for athletes.”)

       Finally, “No Judgment. Just Help.” is not registered and so LAH cannot rely on the

presumption. However, the mark is similarly suggestive because it does not immediately convey

any ideas, characteristics, or qualities about LAH’s services. And the evidence shows that it is

used only by two parties—LAH and Free Radicals Project. Applying both tests, “No Judgment.

Just Help.” falls on the suggestive side of the line. Defendants do not address LAH’s substantive

arguments about “No Judgment. Just Help.” and instead argue (without citation) that it should be

excluded from the preliminary injunction because it was not included in LAH’s original

preliminary injunction motion papers. (See Dkt. 7-8; see also Dkt. 104 at 4 n.1.) Though

Defendants are correct that LAH did not raise “No Judgment. Just Help.” in its initial pleadings, it

is mentioned in LAH’s reply in support of its motion for a preliminary injunction and it was

discussed at length in the preliminary injunction hearing. Defendants thus had notice that the

phrase was included as part of LAH’s trademark infringement claims, and Defendants had the

opportunity to cross-examined witnesses about the phrase at the hearing and did so. (Hr’g. Tr.

445:2-447:4.)

       Defendants have not presented sufficient evidence to overcome the presumption that LIFE

AFTER HATE and EXITUSA are valid, protectable marks. And LAH has demonstrated that “No



                                                16
Judgment. Just Help.” is a suggestive, protectable mark. LAH has a greater than negligible chance

of establishing that the marks are not merely generic or descriptive.

       b.      Ownership of the marks

       The ownership of the marks is disputed. In short, Picciolini claims that he co-founded

LAH with Michaelis in 2009 and retained an ownership interest in the intellectual property he

created and developed while he was a part of LAH, including the brand ExitUSA and the name

Life After Hate. (See Dkt. 104 at 10-11.) LAH, for its part, claims that Michaelis founded LAH

on his own, came up with the name “Life After Hate” on his own, and invited Picciolini to join

later, and that all of the original Wisconsin Corporation’s assets, including these marks, were

assumed by LAH when LAH was incorporated as an Illinois nonprofit. (See Dkt. 105 at 4-7.)

       “It is axiomatic in trademark law that ownership of a mark is predicated on priority of use

in commerce.” Lyons v. Am. Coll. of Veterinary Sports Med. & Rehab., 859 F.3d 1023, 1027 (Fed.

Cir. 2017), cert. denied, 138 S. Ct. 366 (2017). Because this scenario is somewhat common, “[a]

framework has developed in situations . . . where there has been a departure from or change of

membership in a group, and both the departing member and the remnant group claim ownership

of the mark.” Id. at 1028 (citing McCarthy on Trademarks § 16:45). In these situations, courts

consider: (1) the parties’ objective intentions or expectations; (2) who the public associates with

the mark; and (3) to whom the public looks to stand behind the quality of goods or services offered

under the mark. Id. (citing Wonderbread 5 v. Gilles, 115 U.S.P.Q.2d 1296, 1305 (T.T.A.B. 2015)).

       Given the circumstances of this case, the first factor is the most important. To that end, the

record shows that the parties collectively intended to start two organizations named Life After

Hate—the first was an online journal that was operated by the Wisconsin Corporation and later

began providing outreach services, and the second was the Illinois nonprofit. In both cases, the



                                                17
evidence shows that the parties intended that the groups would operate using the name “Life After

Hate,” not that Picciolini would render his own personal services using the mark. For example,

Picciolini emailed Michaelis in November 2009 discussing the newly-formed online journal at

LifeAfterHate.org and asked, “Where is your [meaning Michaelis’s] name and plug? YOU are

spearheading this effort, not me. I am honored to be a part, but the world has to know you are

leading this project.” (LAH Ex. 13.) Multiple witnesses also testified that the group, as a whole,

decided to operate the Illinois nonprofit under the name “Life After Hate” during and shortly after

the Dublin conference in 2011. There is no evidence in the record that Picciolini indicated to the

rest of LAH that he owned the mark, that he had previously used the mark, or that he objected to

the group using the name “Life After Hate.” To the contrary, Picciolini repeatedly told Michaelis

when Michaelis left the organization in 2012 that LAH’s domains and social media accounts

“belong[ed] to the organization” and that it would be confusing if Michaelis kept them for himself.

To the extent Picciolini now believes that the mark belongs to him personally, that is belied by his

actions from 2009 through 2017. See Lyons, 859 F.3d at 1030.

       The record is similarly clear about ExitUSA. Multiple witnesses testified that the group

decided to start using the ExitUSA moniker after McAleer’s February 2014 trip to Europe when

he encountered similarly branded international organizations. The available evidence indicates

that the group intended to operate a program under the name ExitUSA, not that Picciolini would

be providing exit services on his own under that name. Nor is there any evidence in the record

that Picciolini believed he owned the ExitUSA mark in 2014, let alone that he communicated that

to LAH. The same is true of “No Judgment. Just Help.” The evidence shows that the tagline was

created as part of Gravitytank’s pro bono branding efforts for LAH, not for Picciolini individually.

Witnesses testified that Gravitytank donated its services to LAH as an organization and that the



                                                18
tagline was created as part of those efforts and was intended to be used for LAH’s benefit, not for

Picciolini’s personally. There are no indications in the record that Picciolini believed the tag

belonged to him when it was created or that he communicated that to LAH at the time.

       As for the second two factors, the public’s association with the marks and who the public

relies upon to stand behind the quality of the services offered with the marks, the record shows

that both factors favor LAH’s ownership. From 2009 through 2017, LAH as an organization used

the marks, rather than Picciolini individually. There is no evidence that Picciolini began using the

marks in connection with his personal services until 2017, after the LAH had been using the marks

for years. On that basis alone, it is clear that the public associated the marks with LAH as an

organization, not with Picciolini individually.

       Finally, Defendants argue that LAH is unlikely to succeed on the merits because it engaged

in fraud when it registered the LIFE AFTER HATE and EXITUSA marks. To establish fraudulent

procurement of the marks, Defendants must demonstrate that LAH “deliberately attempted to

mislead the PTO by presenting materially false and misleading information when . . . appl[ying]

for the[ ] trademark registration.” Slep-Tone Entm’t Corp. v. Kalamata, Inc., 75 F. Supp. 3d 898,

903 (N.D. Ill. 2014); see also Money Store v. Harriscorp Fin., Inc., 689 F.2d 666, 670 (7th Cir.

1982). “A claim for fraudulent procurement of a trademark requires (1) [a] false representation

regarding a material fact; (2) the registrant’s knowledge or belief that the representation is false

(scienter); (3) the intention to induce action or refraining from action in reliance on the

misrepresentation; (4) reasonable reliance on the misrepresentation; and (5) damages proximately

resulting from such reliance.” Id., see also McCarthy on Trademarks § 31:61. “The very nature

of the charge of fraud requires that it be proven ‘to the hilt’ with clear and convincing evidence.




                                                  19
There is no room for speculation, inference or surmise and, obviously, any doubt must be resolved

against the charging party.” In re Bose Corp., 580 F.3d 1240, 1243 (Fed. Cir. 2009).

       According to Defendants, LAH fraudulently registered the LIFE AFTER HATE mark

because it declared, under penalty of perjury, that its date of first use was 2011 and that no other

party had the right to use the mark (or a close resemblance) in commerce, even though LAH knew

about the previously existing Wisconsin Corporation called “Life After Hate” and that Michaelis

had been using “My Life After Hate” in commerce as early as 2009. As to the Wisconsin

Corporation, LAH’s witnesses testified that they understood that the Wisconsin Corporation’s

assets were assumed by LAH. Even if this were not legally or technically accurate, LAH

established that its members sincerely believed it to be the case, and fraud requires proof that LAH

knew the representations it was making were false. There is no evidence showing that LAH knew

or believed the Wisconsin Corporation had the right to use “Life After Hate” and declared

otherwise in its trademark application—to the contrary, the evidence shows that LAH believed it

assumed the Wisconsin Corporation’s assets, including the trademark rights. As for Michaelis and

his use of “My Life After Hate,” there is no evidence in the record establishing LAH’s knowledge

of when he first used the title. It is absolutely clear from the record that Michaelis used the title in

commerce, but there is no such clarity about when he began doing so, let alone clarity about when

LAH knew and whether it knew when it applied to register the mark.

       Defendants’ fraud argument as to EXITUSA is flimsy at best. Defendants argue that

Picciolini created the mark and LAH did not attempt to register it until 2017, after Picciolini left

the organization, so LAH must have submitted the registration fraudulently. (See Dkt. 104 at 12.)

Defendants have provided plenty of evidence that Picciolini believed he had the right to use

EXITUSA in commerce, but they have not provided evidence that LAH believed as much, which



                                                  20
they must do to prove that LAH engaged in fraud. Defendants do not come close to proving fraud

“‘to the hilt’ with clear and convincing evidence,” as they must. In re Bose Corp., 580 F.3d at

1243.

        For all these reasons, LAH has a greater than negligible chance of establishing that it owns

the marks.

        c.     Likelihood of confusion

        To decide if there is a likelihood of confusion, courts ask whether consumers who might

use either product would likely attribute them to a single source. Uncommon, 926 F.3d at 425.

Courts use seven factors in making this decision: (1) the similarity between the marks; (2) the

similarity of the products; (3) the area and manner of concurrent use; (4) the degree of care

consumers are likely to use; (5) the strength of plaintiff’s mark; (6) actual consumer confusion;

and (7) the defendant’s intent to “palm off” its product as that of another. Id. (citing Sorensen v.

WD-40 Co., 792 F.3d 712, 726 (7th Cir. 2015)). No one factor is dispositive; however, “the

similarity of the marks, the defendant’s intent, and actual confusion” are usually most important.

Id. (citing Packman, 267 F.3d at 643).

               1. Similarity between the marks

        For the most part, the similarity of the marks is not disputed. Picciolini admitted to

redirecting the ExitUSA.org domain to his personal website, which was promoting competing

services. Witnesses testified that Picciolini’s site (and later, Free Radicals Project’s site) featured

the phrases “There is life after hate,” “Life After Hate” and “ExitUSA,” which Defendants did not

rebut. LAH introduced an exhibit showing the phrase “No Judgment. Just Help.” appearing on the

Free Radicals Project website. (LAH Ex. 39.) The marks at issue here were virtually identical

and this factor weighs in LAH’s favor.



                                                  21
                2. Similarity of the services

         The similarity of the competing services offered is also not disputed. Both LAH on the

one hand, and Free Radicals Project and Picciolini on the other offer deradicalization,

disengagement, and “exit” services, aimed at educating and providing social services to individuals

looking to leave extremist hate groups. Picciolini testified that Free Radical Project was not

operational because it was awaiting 501(c)(3) status (see Hr’g Tr. 264:5-14) but Picciolini himself

advertised competing “exit’ services on his personal website before he started Free Radicals

Project and promoted Free Radicals Project in media interviews. This factor weighs in LAH’s

favor.

                3. The area and manner of concurrent use

         To determine whether a product or service is within the same area and manner of

concurrent use, courts consider: (1) the relative geographic distribution areas; (2) whether there is

direct competition between the products or services; and (3) whether the product is sold through

the same marketing channels. See Ty, 237 F.3d at 900. There is little evidence in the record

regarding the area of use. Both parties primarily advertise their services online, serve the same

niche audience, and provide the same highly specialized service. That indicates that there is direct

“competition” for these services, to the extent two nonprofit organizations both seeking to help

troubled individuals disengage from extremist hate groups can be said to be “competing” over

clients. Defendants again argue that Free Radicals Project was not operational, but that assertion

rings hollow in light of Picciolini’s personal offers to provide similar services and Free Radicals

Project’s efforts to publicize the organization. This factor also weighs in LAH’s favor.




                                                 22
               4. The degree of care consumers are likely to use

       LAH argues that because these services are free, consumers will exercise a lower degree

of care in selecting a provider. See, e.g., Kraft Foods Grp. Brands LLC v. Cracker Barrel Old

Country Store, Inc., 735 F.3d 735, 739 (7th Cir. 2013) (consumers generally exercise less care

when purchasing inexpensive products). But in this context, the price (or lack thereof) of the

services is much less important than the nature of the services. As LAH’s own witness testified,

“providing private and confidential services is really the basis of the trust we’re establishing with

the people we serve . . . The people we’re trying to help are already very paranoid and afraid and

skittish. They’re trying to hide the idea that they’re trying to change.” (Hr’g Tr. 91:4-24.) The

same witness testified that LAH’s services are sensitive, private, and required LAH to establish

trust with its clients. (Id. 43:23-44:13.) This testimony makes clear that consumers of these

services are likely to exercise a high degree of care when choosing a service provider. This factor

weighs in Defendants’ favor.

               5. The strength of the marks

       As discussed at length above, these marks are each descriptive and LAH has presented

evidence that the public associates them with LAH. For those reasons, the marks are strong and

this factor weighs in LAH’s favor.

               6. Actual consumer confusion

       LAH presented four instances of actual confusion—separate questions from Brette Steele

and Erin Wilson of the Department of Homeland Security about “what was happening” with Life

After Hate and ExitUSA, questions from a journalist about whether LAH or Picciolini controlled

ExitUSA, and questions from a member of one of LAH’s support groups about what was

happening with ExitUSA and who was running the program. Defendants contend that a journalist



                                                 23
cannot be considered a “consumer” of LAH’s services. Some courts have recognized that

confusion of non-purchasers can be relevant to the likelihood-of-confusion analysis. See, e.g.,

Beacon Mut. Ins. Co. v. OneBeacon Ins. Grp., 376 F.3d 8, 16 (1st Cir. 2004) (“We also hold that

the likelihood of confusion inquiry is not limited to actual or potential purchasers, but also includes

others whose confusion threatens the trademark owner’s commercial interest in its mark.”) The

Court need not resolve that issue, because even setting aside the journalist example, LAH has still

presented three other instances of actual confusion, which are “entitled to substantial weight in the

likelihood of confusion analysis.” CAE, Inc. v. Clean Air Eng’g, Inc., 267 F.3d 660, 685 (7th Cir.

2001). This factor thus weighs strongly in LAH’s favor.

               7. The Defendants’ intent

       The evidence here is strong that Picciolini and Free Radicals Project intentionally copied

LAH’s marks. Picciolini was undoubtedly aware that LAH was using the marks. Even more

troubling, Picciolini twice asked LAH to “spin off” ExitUSA to him to run as a separate entity.

LAH twice refused, and shortly after Picciolini was terminated, he began using ExitUSA marks,

logos, and slogans.     And Picciolini received a cease-and-desist letter about the marks and

continued using them anyway. None of these facts is dispositive on its own, but when considered

as a whole, the evidence indicates that Picciolini and Free Radicals Project intentionally copied

LAH’s marks.

       Taking these factors as a whole, LAH has a greater than negligible chance of showing a

likelihood of confusion. Because LAH also has a greater than negligible chance of showing that

it owns valid, protectable marks, the Court finds that LAH has good chance of succeeding on the

merits. See Ty, 237 F.3d at 897. Indeed, given the overlap between the parties’ customers, the




                                                  24
strong similarity between the services and the marks, and the evidence of actual confusion, LAH

has a strong likelihood of succeeding on the merits of its infringement claim.

II.    Irreparable harm and adequacy of legal remedies

       “[I]t is well-settled that injuries arising from Lanham Act violations are presumed to be

irreparable, even if the plaintiff fails to demonstrate a business loss.” Promatek Indus., Ltd. v.

Equitrac Corp., 300 F.3d 808, 813 (7th Cir. 2002), as amended (Oct. 18, 2002); see also, e.g.,

Redbox Automated Retail, LLC v. Xpress Retail LLC, 310 F. Supp. 3d 949, 952 (N.D. Ill. 2018)

(“The Seventh Circuit traditionally has applied a presumption of irreparable harm in false

advertising and trademark infringement suits.”) The presumption can be rebutted, however, by a

showing that plaintiff unreasonably delayed in seeking preliminary injunctive relief. Ty, 237 F.2d

at 903. (“Delay in pursuing a preliminary injunction may raise questions regarding the plaintiff’s

claim that he or she will face irreparable harm if a preliminary injunction is not entered.”)

       Defendants argue that LAH’s delay in seeking a preliminary injunction demonstrates that

it will not suffer irreparable harm if that relief is denied. As Defendants point out, LAH learned

in August 2017 (shortly after Picciolini’s termination) that the ExitUSA.org domain was

automatically redirecting users to ChristianPicciolini.com/ExitUSA, which featured ExitUSA

logos and slogans, but it did not file this lawsuit and seek injunctive relief until October 2018—a

delay of 14 months. Though it is a close call, Defendants’ delay argument falls short.

       “A lengthy, unexplained delay in seeking relief calls into question ‘how urgent the need

for [preliminary] equitable relief really is.’” Redbox, 310 F. Supp. 3d at 953 (quoting Michigan v.

U.S. Army Corps of Eng’rs, 667 F.3d 765, 788 (7th Cir. 2011) (emphasis added). See Redbox, 310

F. Supp. 3d at 953-54 (unexplained 18-month delay in filing suit precluded finding of irreparable

harm); see also, e.g., Checker Car Club of Am., Inc. v. Fay, 262 F. Supp. 3d 621, 629-30 (N.D. Ill.



                                                 25
2017) (over a year); Ixmation, Inc. v. Switch Bulb Co., No. 14 C 6993, 2014 WL 5420273, at *7-

8 (N.D. Ill. Oct. 23, 2014) (four-and-a-half months); MB Fin. Bank, N.A. v. MB Real Estate Servs.,

No. 02 C 5925, 2003 WL 22765022, at *8 (N.D. Ill. Nov. 21, 2003) (eight months). “A recent

survey of federal trademark decisions concluded that ‘if the delay is greater than 12 months,

preliminary injunctive relief is usually denied.’” Redbox, 310 F. Supp. 3d at 953 (citing McCarthy

on Trademarks § 31:31).

       That said, the length of the delay, on its own, is not dispositive. A lengthy delay might not

undermine an irreparable harm claim if the delay was caused by “the plaintiff’s making good faith

efforts to investigate the alleged infringement.” Tough Traveler, Ltd. v. Outbound Prods., 60 F.3d

964, 968 (2d Cir. 1995). Similarly, “[w]hether the defendant has been lulled into a false sense of

security or had acted in reliance on the plaintiff’s delay influences whether [courts] will find that

a plaintiff’s decision to delay in moving for a preliminary injunction is acceptable or not.” Ty, 237

F.3d at 903 (quotations omitted).

       Here, LAH provided an explanation for the 14-month delay—after it discovered the

infringement, LAH quickly hired an attorney to help it submit applications to the USPTO, hired

another attorney who sent Picciolini and cease-and-desist letter, and attempted to regain control of

the ExitUSA.org domain. More time passed while LAH waited on the results of its USPTO

applications and found a third set of attorneys to assist it in bringing its claims, but once it secured

new counsel, it promptly brought this suit.    Though 14 months is certainly pushing the limit,

LAH demonstrated that it was making good faith efforts during that time to investigate and

prosecute its trademark rights. And Defendants cannot credibly argue that they were “lulled into

a false sense of security by the delay,” given that LAH sent Picciolini a cease-and-desist letter in

September 2017 and declined Picciolini’s invitation to discuss a division of assets between them.



                                                  26
See, e.g., Miyano Mach. USA, Inc. v. MiyanoHitec Mach., Inc., 576 F. Supp. 2d 868, 887-88 (N.D.

Ill. 2008) (“delay is only relevant to the extent that [plaintiff] lulled [defendant] into a ‘false sense

of security,’” and plaintiff’s cease-and-desist letter to defendant was evidence that there was no

such lulling).

        LAH’s delay in seeking preliminary injunctive relief does not defeat its claim of irreparable

harm. As discussed above, LAH has suffered injury to its reputation and consumer goodwill

through Defendants’ use of its marks. Due to the difficulty in assessing damages associated with

a loss of goodwill, it is presumed that those damages are irreparable and that LAH lacks an

adequate remedy at law. Promatek, 300 F.3d at 813.

III.    Balancing the harms

        The balance of hardships favors LAH. The Court balances “the irreparable harm that

[Defendants] will suffer if preliminary relief is granted . . . against the irreparable harm [LAH] will

suffer if relief is denied.” Ty, 237 F.3d at 895. Using a “sliding scale” approach, “the more likely

[LAH] will succeed on the merits, the less the balance of irreparable harms need favor” its position,

and vice versa. Id. (citing Abbott Labs, 971 F.2d at 12). The sliding scale approach “is not

mathematical in nature, rather ‘it is more properly characterized as subjective and intuitive, one

which permits district courts to weigh the competing considerations and mold appropriate relief.’”

Id. Because the Court finds that LAH has a strong likelihood of succeeding on the merits of its

claims, it is not critical that the balance of hardships favors LAH. Still, Defendants have not

identified any meaningful harm they will incur as a result of the injunction being granted. (See

Dkt. 62 at 18-19, Dkt. 104 at 22.) They argue that an injunction will damage Picciolini’s goodwill

and reputation in the anti-extremism community, but they do not explain how that damage will

emanate from the injunction. They simply conflate an injunction with loss of goodwill and



                                                   27
standing in the community.        Weighing that speculative, conclusory assertion against the

presumptively irreparable harm LAH will suffer if Defendants’ continue to use its marks, a

preliminary injunction is appropriate here.

IV.    Public interest

       Finally, the Court must consider the public interest in denying or granting the injunction.

Ty, 237 F.3d at 895. Enforcement of trademark law serves the public interest by reducing

consumer confusion. Promatek, 300 F.3d at 813-14. On the other hand, “trademark protection

should not interfere with traditional policies of a competitive market.” Platinum, 149 F.3d at 726.

Here, Picciolini points to the fallout from his losing access to his LAH email, databases, and

contacts and argues that his “ability to prevent dangerous violence and extremism” would be

chilled if this injunction were granted. (Dkt. 104 at 22.) But those resources are not at issue in

this injunction. All the injunction will do is prevent Picciolini and Free Radicals Project from

using LAH’s trademarks to promote their own services. Picciolini can continue to perform the

important work of preventing dangerous and violent extremism (and the Court sincerely hopes that

he will), but he must do so without using LAH’s trademarks. Because an injunction will reduce

consumer confusion and will not hinder Picciolini or Free Radicals’ Project’s ability to perform

their work, the public interest is served by granting this injunction.

V.     Preliminary Injunction

       Effective immediately, Defendants and their agents, successors, assigns, and all persons or

entities acting in concert or participation with the them who receive actual notice of this Order by

personal service or otherwise, are restrained and enjoined for the pendency of this lawsuit from

directly or indirectly using or permitting the use of the terms “LIFE AFTER HATE,” and/or




                                                 28
“EXITUSA,” or “No Judgment. Just Help.” (or any variation thereof) in connection with any goods

or services online or offline.

       Defendants are specifically preliminary enjoined from:

       a.      Directly or indirectly using or permitting the use of the www.exitusa.org domain
               name for any other purpose other than to create a landing page that states: “For
               those seeking Life After Hate, Inc., please go to www.lifeafterhate.org/exitusa”;

       b.      Directly or indirectly using the @exitusateam Twitter handle and account;

       c.      Directly or indirectly using the ExitUSA and Life After Hate YouTube Channels;

       d.      Directly or indirectly using Plaintiff’s videos, including Plaintiff’s “There is Life
               After Hate” video, without a disclaimer conspicuously stating “This video is owned
               by and is used with the permission of Life After Hate, Inc. Free Radicals Project,
               Inc. is not in any way affiliated with Life After Hate, Inc.;

       e.      Directly or indirectly using or permitting the use of the phrases “Life After Hate,”
               “ExitUSA,” and/or “No Judgment. Just Help.” (or any close or confusingly similar
               variations thereof) on any website or social media account, except for in the limited,
               fair use manner that sufficiently limits and/or dispels any likelihood of confusion
               (e.g., Defendants may state in Picciolini’s biography that he co-founded Life After
               Hate, Inc., but he must also explicitly state that he “no longer works for and is no
               longer affiliated with “Life After Hate, Inc.” or “ExitUSA.”); and

       f.      Directly or indirectly holding themselves out in any manner as the source of or
               otherwise affiliated with Life After Hate, Inc.’s services or ExitUSA services,
               including but not limited to any presentations, speeches, and online and offline
               content; furthermore, if Defendants mention “Life After Hate” or “ExitUSA”
               above, they shall explicitly communicate that Defendants are no longer associated
               with or affiliated with Life After Hate, Inc. or ExitUSA.

VI.    Bond

       Under Federal Rule of Civil Procedure 65(c), “the court may issue a preliminary injunction

or a temporary restraining order only if the movant gives security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). “Absent extraordinary circumstances,

the court errs in not granting” a defendant’s request for a bond. Reinders Bros. v. Rain Bird E.

Sales Corp., 627 F.2d 44, 54 (7th Cir. 1980). “The purpose of an injunction bond is to compensate

                                                29
the defendant, in the event he prevails on the merits, for the harm that an injunction entered before

the final decision caused him.” Ty, 292 F.3d at 516 (7th Cir. 2002). Defendants have not yet made

a bond request and neither party has addressed this issue. Defendants must estimate the costs they

will incur as a result of this injunction and file a bond request within seven days of the entry of

this order.

                                         CONCLUSION

        For these reasons, LAH’s motion for a preliminary injunction [Dkt. 7] is granted. LAH’s

motion to admit certain exhibits into evidence [Dkt. 100] and Defendants’ motion to strike portions

of Angela King’s deposition testimony and certain exhibits [Dkt. 112] are both granted in part and

denied in part, as discussed above in footnote 2. Defendants shall file a bond request within seven

days of the entry of this order.



                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge
Date: September 30, 2019




                                                 30
